The plaintiff in error was convicted in the county court of Okfuskee county for the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $500 and to serve 90 days in the county jail.
An examination of the record discloses no error requiring a reversal. An examination of the entire record *Page 350 
convinces us that justice requires that the judgment be modified by reducing the punishment to a fine of $250 and a term of 45 days in the county jail.
As modified, the case is affirmed.